— Order unanimously modified by dismissing the second cause of action in its entirety, and the first and third causes of action against defendant Law, and, as modified, affirmed, without costs. Memorandum: Special Term properly denied summary judgment on the first and third causes of action against the hospital. The affidavits and medical records submitted by plaintiffs raise a factual issue as to whether the hospital resident was negligent in his removal of the umbilical cord which was tightly wrapped around the infant’s neck at birth and, if so, whether the infant suffered anoxia resulting in neurological deficiency. 11 Summary judgment should have been granted to defendant Law. Plaintiffs have failed to come forward with evidentiary facts which indicate that he “abandoned” the mother and infant at birth; that the treatment which he rendered was not in accord with acceptable medical standards; or that departure from those standards, if any, was the proximate cause of the infant’s subsequent developmental and neurological problems (Pan v Coburn, 95 AD2d 670; Baldwin v Gretz, 65 AD2d 876). (Appeal from order of Supreme Court, Monroe County, Bergin, J. — summary judgment.) Present — Hancock, Jr., J. P., Doerr, Denman, Green and Moule, JJ.